The petitioner, Adam Vinson, is charged in an indictment with the murder of David McNeely, and was confined in the jail of Lafayette County until the hearing was had before the chancellor on his petition for a writ of habeas corpus, when he was allowed bail in the sum of $5000. The granting of bail was based upon a transcript of the testimony taken at a preliminary hearing before a justice of the peace, who had remanded the accused to jail without bail before the return of the indictment by the grand jury. Section 29 of the Constitution of Mississippi provides that, "Excessive bail shall not be required, and all persons shall, before conviction, be bailable by sufficient sureties, except for capital offenses when the proof is evident or presumption great."
The chancellor held that the proof was neither evident nor the presumption great of the guilt of the accused of the crime of murder. After a careful examination and study of the record before us we are unable to agree with this view. Since the case must be tried by a jury on the merits, we deem it both unnecessary and improper to set forth the facts and comment upon the reasonable inferences arising therefrom, upon which we have reached our *Page 510 
conclusion. It is sufficient to say that we are of the opinion that the petitioner was not entitled to bail under the facts disclosed, and that bail should have been denied and the petition dismissed; and it is so ordered.
Reversed and remanded.